J-A17008-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    JAMP DEVELOPMENT, LLC                      :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                       Appellant               :
                                               :
                                               :
                v.                             :
                                               :
                                               :
    NEW BEGINNINGS CHURCH OF                   :   No. 67 EDA 2022
    BUCKS COUNTY ANGELY ASSET                  :
    MANAGEMENT COMPANY D/B/A                   :
    RE/MAX CENTRE REALTORS, AND                :
    HERMAN PETRECCA                            :

             Appeal from the Judgment Entered December 8, 2021
     In the Court of Common Pleas of Bucks County Civil Division at No(s):
                                 2017-04171


BEFORE:      PANELLA, P.J., NICHOLS, J., and COLINS, J.*

MEMORANDUM BY PANELLA, P.J.:                         FILED NOVEMBER 9, 2022

        This case involves the failed sale of a vacant parcel of land owned by

New Beginnings Church of Bucks County to JAMP Development, LLC. After

careful review, we affirm.

        New Beginnings purchased the property in 2005 for $359,000.00. In

2010, the church listed the property for $499,000.00. The price was lowered

multiple times, yet New Beginnings did not receive any offers. In 2015, New

Beginnings signed a listing contract with Herman Petrecca and lowered the

asking price to $249,000.00. On December 30, 2015, JAMP, a land developer,


____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-A17008-22


and New Beginnings signed an Agreement of Sale, which expressed that JAMP

would purchase the property for $170,000.00 subject to three contingencies.

Petrecca acted as dual agent, representing both New Beginnings and JAMP.

The Agreement of Sale contained a settlement date of October 1, 2016, and

JAMP presented $10,000.00 as a deposit.

       The parties failed to proceed to closing the purchase by the closing date

of October 1, 2016. JAMP attempted to close following the agreed upon date,

but New Beginnings declined to close on the sale, indicating that the

settlement date had passed.

       On June 26, 2017, JAMP initiated this action with the filing of a complaint

raising claims of specific performance, breach of contract, and unjust

enrichment. New Beginnings filed its Answer, New Matter, Counterclaim and

Cross-Claim, joining additional defendants.1 All parties filed motions for

summary judgment, which the trial court denied.

       The case proceeded to a nonjury trial on November 1, 2021. During the

trial, New Beginnings and the additional defendants reached a settlement. At

the conclusion of trial, the court entered a verdict in favor of New Beginnings.

Specifically, the trial court ruled that the Agreement of Sale was unambiguous

regarding the closing date being set for October 1, 2016. Further, the trial




____________________________________________


1New Beginnings joined Angely Asset Management Company d/b/a RE/MAX
Centre Realtors and Petrecca as additional defendants.

                                           -2-
J-A17008-22


court determined that JAMP failed to tender settlement on or before the

October 1, 2016 settlement date and declined to order specific performance.

        JAMP filed timely post-trial motions, which the trial court denied. New

Beginnings then filed a praecipe to enter judgment. This timely appeal by

JAMP followed. Both JAMP and the trial court complied with Pa.R.A.P. 1925.

        JAMP first argues that the trial court erred in determining the Agreement

of Sale was unambiguous. JAMP asserts that paragraphs 4 and 29(B) are in

conflict as to the dates of settlement, creating an ambiguity. In addition, JAMP

argues that the trial court should have ordered specific performance because

New Beginnings prevented JAMP from closing on the property by October 1,

2016.

        “[W]e review the trial court’s nonjury verdict to determine if the trial

court’s findings are supported by the evidence or whether the trial court

committed legal error.” Palmieri v. Partridge, 853 A.2d 1076, 1078 (Pa.

Super. 2004) (citation omitted). Because the issues concern the interpretation

of a contract, which is a question of law, our standard of review of the sales

agreement is de novo. See id. (citation omitted).

        A fundamental rule in construing a contract is to ascertain and give

effect to the intent of the contracting parties. See Kmart of Pennsylvania,

L.P. v. MD Mall Associates, LLC, 959 A.2d 939, 943 (Pa. Super. 2008). The

intent of the parties in a written contract is contained within the writing itself.




                                       -3-
J-A17008-22


See id. at 944. When the contract is clear and unambiguous, the meaning of

the contract is ascertained from the writing alone. See id. Moreover,

      [i]t is well-settled that clauses in a contract should not be read as
      independent agreements thrown together without consideration
      of their combined effects. Terms in one section of the contract,
      therefore, should never be interpreted in a manner which nullifies
      other terms in the same agreement. Furthermore, the specific
      controls the general when interpreting a contract.

Southwestern Energy Production Co. v. Forest Resources, LLC, 83 A.3d

177, 187 (Pa. Super. 2013) (quoting Trombetta v. Raymond James

Financial Services, Inc., 907 A.2d 550, 560 (Pa. Super. 2006)).

      In addition, an action for specific performance sounds in equity. See

Lackner v. Glosser, 892 A.2d 21, 31 (Pa. Super. 2006). Our standard of

review over an equitable matter requires a determination as to whether an

error of law or abuse of discretion has been committed. See Southall v.

Humbert, 685 A.2d 574, 576 (Pa. Super. 1996). Our scope of review is limited

in that it does not allow us to disturb an equitable determination unless it is

unsupported by the evidence or is demonstrably capricious. See id. Our

review of a final equity decree is very narrow. See Yarnall v. Almy, 703 A.2d

535, 536 (Pa. Super. 1997).

      We explained in American Leasing v. Morrison Co., 454 A.2d 555

(Pa. Super. 1982), the well-established principle under the Statute of Frauds

that “the terms purporting to convey an interest in land must be manifest in

writing, in order to make the contract enforceable. The property must be

adequately described, the consideration must be set forth, and the agreement

                                      -4-
J-A17008-22


must be signed by the party to be charged.” Id. at 557-558 (citation omitted).

See also, 33 P.S. § 1.2 The fundamental purpose of the Statute of Frauds is

to prevent assertions of verbal understandings that are contrary to the written

agreement, thereby obviating the opportunity for fraud and perjury. See

Fannin v. Cratty, 480 A.2d 1056, 1058 (Pa. Super. 1984). Even so,

Pennsylvania has adopted the principle that “every contract imposes upon

each party a duty of good faith and fair dealing in its performance and its

enforcement.” John B. Conomos, Inc. v. Sun Co., 831 A.2d 696, 706 (Pa.

Super. 2003).

       We observe that JAMP’s request of specific performance seeks a form of

equitable relief that is largely entrusted to the discretion of the trial court:

       [s]pecific performance compels the surrender of a thing in itself,
       because that thing is unique and cannot by its nature be
       duplicated. The value of the object sought transcends money
       because it has no peer of location, antiquity, artistry or skill. Thus,
       when two persons want only what one can have, only the clearest
       right can prevail, and it cannot be decided by reasons other than
       the most careful discrimination of long precedent and careful
       scrutiny of the equities arising from the facts. A Chancellor must
       at last be relied upon to perceive them, and if the facts can support
       his decision, we are bound to follow it.

Cimina v. Bronich, 537 A.2d 1355, 1357-1358 (Pa. 1988) (citations

omitted).


____________________________________________


2 The Statute of Frauds provides, in pertinent part, that no estates or interests
in land “shall ... be assigned, granted or surrendered, unless it be by deed or
note, in writing, signed by the party so assigning, granting or surrendering
the same, or their agents, thereto lawfully authorized by writing[.]” 33 P.S. §
1.

                                           -5-
J-A17008-22


      Our Supreme Court has long explained that if an agreement of sale

provides that time is of the essence, the agreement will not be specifically

enforced in equity unless the buyer tenders performance on or before the

settlement date. See Phaff v. Gerner, 303 A.2d 826, 831 (Pa. 1973).

Further, regarding allegations that a seller cannot convey title, “the way to

ascertain whether [a party] could [convey title] was to make a tender on or

before the day named, and, this not having been done, the court could not

decree specific performance.” McKuen v. Serody, 112 A. 460, 461 (Pa. 1921)

(citation omitted).

      We have reviewed the briefs of the parties, the relevant law, the certified

record, and the thorough opinion authored by the Honorable James M.

McMaster of the Court of Common Pleas of Bucks County, dated January 1,

2022. We conclude that Judge McMaster’s opinion adequately and accurately

addresses JAMP’s issues.

      Regarding JAMP’s first claim that the trial court erred in determining the

Agreement of Sale was unambiguous because paragraphs 4 and 29(B) are in

conflict as to the date of settlement, we agree with the trial court’s

determination that the contract is not ambiguous. Time being of the essence,

Paragraph 4(A) sets the specific date for settlement on October 1, 2016, or

before, and Paragraph 5(D) explains that the settlement date is not extended

by any other provision of the Agreement of Sale, unless done so by mutual

agreement of the parties. Therefore, the contingencies in Paragraph 29(B) did


                                      -6-
J-A17008-22


not create a new timeline for settlement but set forth the requirements that

needed to be fulfilled prior to the October 1, 2016 settlement date.

Accordingly, we adopt as our own the trial court’s cogent discussion on this

issue. See Trial Court Opinion, 1/11/22, at 5-7.

      We likewise find no merit to JAMP’s claim that the trial court should have

ordered specific performance because New Beginnings allegedly prevented

JAMP from closing on the purchase by October 1, 2016. As the trial court aptly

explained, the record is devoid of evidence that JAMP tendered payment on

or before the settlement date. See Trial Court Opinion, 1/11/22, at 8. As such,

the trial court did not commit any error in determining that JAMP was not

entitled to specific performance, and we agree with the court’s decision to

award JAMP the return of its initial $10,000.00 deposit money.

      Accordingly, we discern no error in the trial court rendering a verdict in

favor of New Beginnings. We therefore affirm the judgment.

      Judgment affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 11/09/2022




                                     -7-
                                                                                                e
                                                                      ted 10/27/2022 10:00 AM




 IN THE COURT OF COMMON PLEAS OF BUCKS COUNTY, PENNSYLVANIA
                       CIVIL DIVISION

DAMP DEVELOPMENT, LLC                             NO. 2017-04171
         Plaintiff,

             vs.

NEW BEGINNINGS CHURCH OF
BUCKS COUNTY,
          Defendant,
ANGELY ASSET MANAGEMENT
COMPANY, d/b/a RE/MAX CENTRE
REALORS, and HERMAN PETRECCA,
          Additional Defendants.

                                    OPINION

        This is an appeal by JAMP Development, LLC (hereinafter "DAMP") of a

judgment entered on December 8, 2021 after an Order entered in this matter on

November 22, 2021, denying JAMP's Motion for Post-Trial Relief. This Opinion is

filed pursuant to Pennsylvania Rule of Appellate Procedure 1925(a) in support of

this Court's Order.


BACKGROUND

        On December 30, 2015, JAMP and New Beginnings Church of Bucks

County (hereinafter " New Beginnings") entered into a written agreement for the
sale of real property (hereinafter "Agreement of Sale") located at 1427 Almshouse

Road, Jamison, Bucks County, Pennsylvania (hereinafter "Property") for a

purchase price of $ 170,000.00 (one-hundred seventy thousand dollars). See

generally Complaint Ex. A. The Agreement of Sale was executed by DAMP, as

buyer, and New Beginnings, as seller. JAMP agreed to pay a deposit of $ 10,000

(ten thousand dollars) within five (5) days of execution of the Agreement of Sale.

Id. at 2. Herman Petrecca (hereinafter "Petrecca") is a licensed real estate sales

agent who acted as a dual agent for JAMP and New Beginnings. Id. at 1. Angely

Asset   Management Company d/b/a Re/Max Centre              Realtors (hereinafter



                                        1
"Angely") is the broker for Petrecca. N.T. 1 at 125-126.

         By this Agreement of Sale, per Paragraph 4(A), the settlement date for the

Property was " October 1, 2016, or before if buyer and seller agree." Complaint

Ex. A. at T4(A). Paragraph 5(B) of the Agreement of Sale clarifies, "[t]he settlement

date and all other dates and times identified for the performance of any

obligations of this Agreement are of the essence and are binding." Id. at ¶ 5(B).

Further, Paragraph 5(D) of the Agreement of Sale conditions, "[tlhe settlement

date is not extended by any other provision of this Agreement and may only be

extended by mutual written agreement of the parties." Id. at ¶5(D). The

Agreement of Sale was subject to three (3) contingencies agreed upon by DAMP
and New Beginnings. N.T. at 66. These contingencies were outlined by Paragraph

29(B).

         The parties failed to proceed to settlement by the written and agreed upon

date of October 1, 2016. On June 26, 2017, DAMP filed a Civil Complaint with

this Court, raising claims of specific performance (Count I), breach of contract

(Count II), and unjust enrichment (Count III) against New Beginnings. New

Beginnings thereafter filed an Answer, New Matter, Counterclaim for Breach of

Contract as to DAMP, and Crossclaim against Petrecca and Angely as additional

Defendants. Years of litigation and a multitude of filings ensued. On April 1,

2021, DAMP filed aMotion for Summary Judgment. 2 Days later, on April 7, 2021,

additional Defendants        Petrecca and Angely filed           a Motion      for Summary
Judgment. Both JAMP's and the additional Defendants' Motions were denied by

this Court on June 10, 2021. New Beginnings filed a Motion for Summary

Judgment on May 24, 2021, which was also denied by this Court on August 2,
2021.

         On November 1, 2021, a bench trial was held before the undersigned and

a verdict was entered in favor of New Beginnings. This Court held that the



1 All references to Notes of Testimony ("N.T.") are to testimony taken on November 1, 2021, at a


bench trial held before the undersigned.
2 JAMP filed another Motion for Summary Judgment on April 15, 2021, which was identical to

its April 1, 2021 Motion for Summary Judgment.

                                               2
Agreement of Sale was unambiguous and expired on the written settlement date
of October 1, 2016. N.T. at 242-243. It was found New Beginnings was under no

obligation to sell the Property as there was no tender of settlement by DAMP prior
to October 1, 2016. Id. Further, this Court found, because New Beginnings is no

longer willing to settle, and thus the Agreement of Sale has failed, JAMP is
entitled to a return of its $ 10,000 (ten thousand dollar) deposit. Id.

      Thereafter, JAMP filed aMotion for Post-Trial Relief on November 12, 2021.

JAMP requested the verdict in favor of New Beginnings be set aside and judgment
entered in favor of JAMP. The Motion for Post-Trial Relief was denied by this

Court on November 22, 2021.

STATEMENT OF MATTERS COMPLAINED OF ON APPEAL

      On December 20, 2021, JAMP filed a Notice of Appeal of this Court's

November 22, 2021 Order denying its Motion for Post-Trial Relief. Subsequently,

on December 6, 2021, this Court issued a 1925(b) Order to JAMP, providing it

was to submit a Statement of Matters Complained of on Appeal within twenty-

one (21) days of the date of the Order. JAMP timely filed its Statement of Matters

Complained of on Appeal on December 23, 2021, and it is stated below, verbatim:

      1. Whether this Court committed reversible error by holding that the
         Agreement of Sale was unambiguous and set a definitive closing date
         of October 1, 2016, where: (a) this Court interpreted Paragraph 4 in a
         vacuum at trial without regard to Paragraph 29(B)---which is in conflict
         with Paragraph 4; (b) Appellee/Defendant New Beginnings Church of
         Bucks County ("New Beginnings") asserted in a verified pleading one
         month before trial that the Agreement of Sale was " ambiguous and
         unclear," (c) New Beginnings' current pastor, Ben Rivera, testified at
         trial that nothing had changed since the filing of the pleading to alter
         New Beginnings' reading of the Agreement of Sale; (d) Robert Novak
         testified that Ben Rivera's representation to this Court was truthful; (e)
         defense counsel conceded during his closing argument that the
         Agreement of Sale was ambiguous; (f) because the two provisions
         cannot be read in harmony with one another, the Agreement of Sale is
         ambiguous, necessitating consideration of parol evidence; (g) Herman
         Petrecca, John Piotrowski, and Matthew Piotrowski all testified during
         trial that Paragraph 29(B) of the Agreement of Sale established the
         closing date for the transaction and that the date in Paragraph 4 was
         simply a target date, and New Beginnings did not offer any competent

                                         3
         evidence to refute this testimony; (h) the parties' undisputed intent is
         reinforced by the terms and structure of the Agreement of sale; (i)
         construing the Agreement of Sale as setting a definitive closing date of
         October 1, 2016 requires re-writing the Agreement and adding the
         following bolded and italicized language to Paragraph 29(B):
         "Settlement in 30 days after township approval is granted and/or the
         current site contractor using the lot vacates the lot and buyer approves
         conditions, so long as one or both conditions occur on or before
         October 1, 2016"—which conflicts with settled principles of contract
         interpretation; 0) such an interpretation also leads to an absurd result,
         because it mandates closing by October 1, 2016 regardless of whether
         the contingencies in Paragraph 29(B) have been satisfied, thereby
         rendering those contingencies meaningless and transforming this into
         a non-contingent sale; and (k) this Court's interpretation of the
         Agreement of Sale at trial violates the "law of the case" doctrine,
         because President Judge Bateman necessarily found that the
         Agreement of Sale was ambiguous and that there were factual issues
         that needed to be resolved at trial, when he denied New Beginnings'
         Cross-Motion for Summary Judgment earlier in this litigation?

      2. Whether, in the alternative, this Court committed reversible error by
         refusing to order specific performance of the Agreement of Sale and
         rendering averdict in favor of New Beginnings and against JAMP where:
         (a) it is fundamental that a buyer's obligation to tender by a fixed date
         is excused where the seller is not ready to settle by that date, see e.g.,
         Michael and Linda, LLC v. Smith, 216 A.3d 262 ( Pa. Super. Ct. 2019);
         (b) New Beginnings could not convey good and marketable title on
         October 1, 2016 because Herman Petrecca and Robert Novak both
         testified New Beginnings never provided the title company with the
         necessary documents to execute closing, thereby rendering any tender
         by JAMP futile; (c) New Beginnings also never performed its contractual
         obligation to remove the existing stone base; (d) the Agreement of Sale
         remained in full force and effect, because Paragraph 18(D) gave JAMP
         the sole discretion to terminate the Agreement and John Piotrowski and
         Matthew Piotrowski both testified that JAMP never terminated the
         contract; and (e) specific performance is the only appropriate remedy,
         because New Beginnings clearly violated the Agreement of Sale when
         they refused to convey the Property, its refusal left JAMP without an
         adequate remedy at law, and it would be inequitable to deny JAMP
         specific performance under the circumstances?

JAMP's Concise Statement of Matters Complained of on Appeal, pp. 1-2.




                                        4
DISCUSSION

        Under Pennsylvania law, when appellants raise an " outrageous" number

of issues in their Pa. R.C.P. 1925(b) statement, they deliberately circumvent the
meaning and purpose of Rule 1925(b) and, thereby, effectively preclude appellate

review of the issues they seek to raise. Jones v. Jones, 878 A.2d 86, ( Pa. Super.

2005). Here, DAMP has only raised two issues in its Statement of Matters

Complained of on Appeal, however, the first Issue has eleven subsections, A

through K, and the second Issue has five subsections, A through E. Throughout
these subsections, DAMP makes numerous irrelevant arguments as this matter

is one of contract interpretation, left to the discretion of the Court. While this

Court is of the opinion that the sheer number of irrelevant subsections raised

under these Issues effectively precludes appellate review, the Court addresses

the substance of these Issues in this Opinion and asserts its position generally.

   A.    This Court did not err in finding the Agreement of Sale is unambiguous

and that there was a definitive closing date of October           1, 2016.   Under

Pennsylvania law, "the cardinal rule of contract construction is that the intent

of the parties at the time they contracted is controlling. The intent of the

contracting parties is exclusively determined from the written instrument if its

words are `clear and unambiguous'." Spatz v. Nascone, 424 A.2d 929, 937 (Pa.

Super.    1981). "Where the words of a contract in writing are clear and

unambiguous, its meaning is to be ascertained in accordance with its plainly
expressed intent." Atlantic Refining Co. v. Wyoming Nat'l Bank, 51 A.2d 719 (Pa.

1947). A contract is unambiguous "if the court can determine its meaning

without any guide other than aknowledge of the simple facts on which, from the

nature of the language in general, its meaning depends; and a contract is not

rendered ambiguous by the mere fact that the parties do not agree on the proper

construction." Samuel Rappaport Family Partnership v. Meridian Bank, 657 A.2d

17, 22 (Pa. Super. 1995)(citing Z & L Lumber Co.   of Atlasburg   v. Nordquist, 502

A.2d 697 ( Pa. Super. 1985)).




                                        5
      The   present   matter   is   one   of pure   contract     interpretation.   DAMP

continually relied on its assertion that Paragraph 29(B) reading, in relevant part,

"[s]ettlement in 30 days after township approval is granted and/or the current

site contractor using the lot vacates the lot and buyer approves conditions,"

reflects a modification of the settlement date set by Paragraph 4(A). Complaint

Ex. A. at ¶ 29(B). However, this Court found that the controlling paragraph in the

Agreement of Sale is paragraph 4(A) which clearly states, "[s]ettlement date is

October 1, 2016, or before if Buyer and Seller agree." Id. at ¶ 4(A). Further,

Paragraph 5, specifically Paragraph 5(D), makes it clear that there is no

ambiguity by clarifying, "[t]he settlement date is not extended by any other
provision of   this Agreement and may only be extended by mutual written

agreement of the parties" (emphasis added). Id. at ¶ 5(D); see also N.T. at 242. It

is explicitly written that the settlement date was October 1, 2016, and was not

to be extended by any other provision of the Agreement of Sale. Thus, Paragraph

29(B) does not warrant an exception to Paragraph 4(A). Had the contingencies

been fulfilled earlier than October 1, 2016, then settlement would have taken

place thirty (30) days after township approval was granted and/or the site

contractor vacated the lot and DAMP approved conditions. However, as written,

the contingencies in Paragraph 29(B) had to have been fulfilled prior to October

1, 2016, as the settlement date was not to be extended.

      Further, JAMP asserts numerous arguments that the parties themselves
found the Agreement of Sale to be "ambiguous and unclear;" however, as

previously stated, a contract is not rendered ambiguous simply because the

parties disagree. See Samuel Rappaport Family Partnership v. Meridian Bank,

657 A.2d 17, 22 (Pa. Super. 1995). DAMP and New Beginnings executed the

Agreement of Sale with a settlement date, of October 1, 2016, stated in plain
language. Per Paragraph 5(B), the October 1, 2016 settlement date was "of the

essence" and "binding." Complaint Ex. A. at ¶5(B). Again, the only exception to

this date was clearly set forth by Paragraph 5(D) stating, '[t]he settlement date

is not extended by any other provision of this Agreement and may only be
extended by mutual written agreement           of the parties'   (
                                                                 emphasis added). Id.

                                           6
at ¶ 5(D). JAMP argues the Court's interpretation of the Agreement of Sale "leads

to an absurd result" while failing to recognize that they executed and signed the

Agreement of Sale to be interpreted this way. See JAMP's Concise Statement of

Matters Complained at 16). Had the parties noted the existence of Paragraph

5(D) and intended the settlement date to be dependent on contingencies within

Paragraph 29(B), they had the authority to modify the date and "re-write" their

own agreement through a mutual written addendum. Id. at 1(i). Because there

was no mutual written agreement extending the settlement date, it at all times
remained October 1, 2016.

        It is for the trial court to decide whether, as a matter of law, written

contract terms are clear or ambiguous. Samuel Rappaport Family Partnership v.

Meridian Bank, 657 A.2d 17, 22 (Pa. Super. 1995). The Court must look at the

written word of the Agreement of Sale, not the subjective intent the parties may

have had that failed to be evidenced by the writing. This Court found the
provisions of the Agreement of Sale, read together in harmony, are unambiguous

and clear as it could determine the meaning from the nature of the language in

general, without any other guide. According to its plainly expressed intent, the

settlement date was October 1, 2016, and was not extended by any other

provision of the Agreement of Sale nor did a mutual writing extending the

settlement date exist. Thus, the Agreement of Sale expired on this date of October

1, 2016.
        Additionally, DAMP argues consideration of parol evidence was necessary.

Under Pennsylvania law, parol evidence is only admissible where the language

of a written agreement is ambiguous on its face, to explain the agreement and

resolve ambiguities to ascertain the meaning of the parties. Baney v. Eoute, 784

A.2d 132, 136 (Pa. Super. 2001). Again, because the Agreement of Sale was

found to be unambiguous, at the discretion of this Court, parol evidence cannot

be introduced.

   B.    This Court did not err because specific performance of the Agreement of




                                        7
Sale was not ordered. Under Pennsylvania law, a decree of specific performance

will be granted only if a plaintiff clearly is entitled to such relief, there is no

adequate remedy at law, and the trial court believes that justice requires such a

decree. Oliver v. Ball, 136 A.3d 162 (Pa. Super. 2016). An action for damages is

an inadequate remedy when there is no method by which the amount of damages

can be accurately computed or ascertained.         Strank v.   Merch Hospital      of
Johnstown, 117 A.2d 697 (Pa. 1955).

       This Court determined that the Agreement of Sale between the parties
expired on October 1, 2016, as the parties failed to close by the settlement date.

Further, because there was no tender of settlement by DAMP, as buyer, prior to

this date of October 1, 2016, New Beginnings, as seller, was not obligated to sell

the Property. N.T. at 242-243. New Beginnings is no longer willing to settle, and

so this Court found JAMP is entitled to a return of its $ 10,000 (ten thousand

dollar) deposit. Id. Therefore, the amount of damages, $ 10,000 (ten thousand

dollars), was accurately computed and the return of the deposit is an adequate

remedy at law. Because JAMP was granted an adequate remedy of its damages,

it would be improper for this Court to grant a decree of specific performance.


CONCLUSION

       For the reasons stated above, JAMP's appeal should be quashed or denied.



                                                  BYATHE COURT:



DATE                                              YMES M. M MA TER            J.




       N.B. It      ,-ponsibility

     to notir,       ,ted parties
          of         action.


                                        8